DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-15, 18 and 20 in the reply filed on 7/14/2021 is acknowledged. Applicants further election of products that do not comprise water, alcohol or perfume is acknowledged and product of Example 2.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2021.

INFORMATION DISCLOSURE STATEMENT
2.         Information Disclosure Statement submitted 3/4/2020 is acknowledged. 

PRIORITY
3.	The instant Application claims to priority to NL2019490 with filing date 9/6/2017 however, regarding instant claims 9-10 and 14, the claims do not receive this priority date because the subject matter claimed in these claims are not supported in this priority document. As such, these claims do not receive priority to 9/6/2017. 
OBJECTION
4.	Claim14 is  to because of the following informalities:  Claim 14 recites comprising one or more of the following ingredients in amounts as indicated between the brackets and then further recites amounts inside parenthesis. For purposes of clarity and readability, the Examiner requests the removal of the parenthesis.  Appropriate correction is required.

Claim Rejections – pre-AIA  35 USC § 112
5	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
based”.
Claim 10 depends from claim 1 and recites “wherein the viscosizer comprises” and claim one does not recite a viscosizer and thus the claim lacks antecedent basis. 
Claim 14 recites the term steralkonium bentonite (2 to 8, preferably 4-6 %) and the term preferably renders the claim indefinite because the metes and bounds of claim are unclear as it is unclear if this is a limitation present or not. 
Claim 13 recites skin care comprising an odorous composition and it is not clear what is meant by this. Odorous is giving off a smell. It is not clear if this is meant to be a fragrance or not and absent a clear definition in the specification it is not clear what the metes and bounds of an “odorous composition” would be. 
Claim 15 is closed ended with “consisting of” however depends from claim 1 which is drawn to comprising. Claim 15 is indefinite because the claim recites consisting of yet depends from a claim with  open ended limitations and therefore it is not clear what is included and excluded by the claim with regards to the recitation of “comprising” and “including”. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention). A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step. Claim 15 would be allowable if written in independent form.


Claim Rejections - 35 USC § 102
6	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (b)(1)  as being anticipated by Bechert et al. (US 2007/0081958).
Bechert et al. (US 2007/0081958) (hereinafter Bechert et al.) disclose a body care product containing porous particles made of metal containing silver and having an average diameter size of between 1 and 100 µm (abstract). The body care product is in the form of a cream which is the same structure recited by the instant claims (para 0013). The silver kills bacterial (antimicrobial) (para 0056-0058). The carrier comprises oils such as mineral oils  and silicone oils (para 0031). The particles preferably have a mean internal porosity of at least 65 % (para 0017). The formulations are a body care product for application to skin and/or mucosa containing the porous particles (claim 32) and the particles are present in a carrier material selected from silicone and mineral oils (claim 46) and applied topically (claim 64). Bechert et al. disclose the specific cream contains caprylic/capric triglycerides (para 0040) and that the creams comprise .5 w/w % agglomerated silver (para 0041-0043). The reference does not disclose “deodorant” however, a deodorant is not a particular form but rather an intended use of the composition and does not impart any additional structure to the claim. The composition is in the form of cream  which is topically applied and is taught by Bechert. A recitation of intended use of the claimed invention (i.e. deodorant) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case the intended use dose not impart a structural difference. The creams are antibacterial (para 0057). While “having an effectiveness of at least 48 hours determined according to TSTM E1207-14” is not explicitly recited, the reference discloses all the structural features of the composition and a composition and its ingredients are inseparable and cannot have mutually exclusive properties. “‘Products of identical chemical composition can not have mutually exclusive properties.’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US Patent 10,758, 476), Heidenfelder et al. (US 2003/0118621) and  Bechert et al. (US 2007/0081958).
Moss et al. (US Patent 10,758, 476) (hereinafter Moss et al.) disclose deodorant compositions that may contain one or more oil and/or wax together which comprise from 35 % to 75 % of the composition. The antimicrobial agent is present from 1 to 11 % by weight the composition, moisture absorption agent from 1 to 30 % by weight the composition, odor neutralizing from .1 to 20 % by weight of the composition and an emulsifier from 1 to 16 % (col. 6, lines 25-65). The moisture absorption agents include zinc oxide (col. 7, lines 44-56). Example 1 disclose fragranced compositions. Examples of various components that can make up the agents of the invention in the deodorant formulation are in Table 3. The exemplary ingredients may be present alone or in combination and the alternative ingredients may replace one or all of the exemplary ingredients in a particular formulation (see col. 11, lines 26-35 and Table 3). Ingredients include anti-bacterial zinc oxide, moisture absorption such as clays, and texture ingredients such as caprylic/capric triglycerides, carnauba waxes, polyglyceryl-2-diisosterate, castor (Ricinus communis) oil, sweet almond oil (amygdalus dulcis). 
Stearalkonium bentonite , polyglyceryl-3-diisostearate, hydrogenated castor oils, and propylene carbonate were not disclosed however, Heidenfelder et al. (US 2003/0118621) (hereinafter Heidenfelder et al.) disclose deodorant compositions which may include fatty waxes such as hydrogenated castor oil, and deodorants with polyglcyerl-3diisosterate and propylene carbonate as well as stearalkonium bentonite which swells in water to for viscous gels (i.e. viscosity agent)  (para 0196). It would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of zinc oxide for antimicrobial properties, caprylic/capric, carnauba wax, polyglcyerl-3-diisosterate as well as polyglcyerl-2 diisostearate castor oil and sweet almond oil for its texturing properties. It would have been further obvious to optimize hydrogenated castor oil, polyglcyerl-3 diisostearate as waxes, steralkonium bentonite as viscosity agent and include propylene carbonate in deodorant compositions. It would have been within the purview of one of ordinary skill in the art to optimize the amount these ingredients  for the intended effects i.e., antimicrobial, wax properties, texture, moisture absorption and viscosity properties.
The combined teachings for deodorant compositions as disclosed by Moss and  Heidenfelder et al. do not teach porous particles mate of metal containing silver. 
Bechert et al. disclose a body care product containing porous particles made of metal containing silver and having an average diameter size of between 1 and 100 µm (abstract). The body care product is in the form of a cream which is the same structure recited by the instant claims (para 0013). The silver kills bacterial (antimicrobial) (para 0056-0058). The carrier comprises oils such as mineral oils  and silicone oils (para 0031). The particles preferably have a mean internal porosity of at least 65 % (para 0017). The formulations are a body care product for application to skin and/or mucosa containing the porous particles (claim 32) and the particles are present in a carrier material selected from silicone and mineral oils (claim 46) and applied topically (claim 64). Bechert et al. disclose the specific cream contains caprylic/capric triglycerides (para 0040) and that the creams comprise .5 w/w % agglomerated silver (para 0041-0043). The creams including the oil carriers with the porous particles comprising metallic silver are found to have better antibacterial properties than when these ingredients are not incorporated (para 0057). It would have been prima facie obvious to one of ordinary skill in the art to have the oil carrier include porous particles that comprise metallic silver in overlapping amounts for the stated benefits of providing effective antimicrobial properties. 
CORRESPONDENCE
7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615